Case 1:18-cr-20685-KMW Document 374 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  ABRAHAM EDGARDO ORTEGA,

        Defendant.
  ________________________________________/

                  GOVERNMENT’S RESPONSE TO DEFENDANT’S
            OBJECTIONS TO THE PRESENTENCE INVESTIGATION REPORT

         The United States of America, by and through its undersigned attorneys, hereby files this

  response to the defendant’s objections to specific paragraphs of the Presentence Investigation

  Report. [ECF No. 363] The United States intends to file a sentencing memorandum that will

  address the appropriate sentence under the 18 U.S.C. § 3553(a) factors separately.

         Objections to Page 4 and Paragraphs 108, 111, 113, 124, and 125

         The defendant seeks clarification to numerous personal facts and a monetary definition

  contained in these paragraphs, including his Venezuelan identification number, his parents’ ages,

  and school names. The government takes no position on these objections and defers to the

  probation department on the accuracy of the description of the information provided to it.

         Objection to Paragraphs 91 and 92

         While the parties initially applied the two-level enhancement for a conviction under 18

  U.S.C. § 1956 in their plea agreement, it was subsequently determined that it does not apply

  because the sole object of the charged conspiracy was to commit a violation 18 U.S.C. § 1957, as

  discussed further below. Therefore, the parties jointly objected to the inclusion of a two-level

  enhancement for a conviction under 18 U.S.C. § 1956 pursuant to the United States Sentencing
Case 1:18-cr-20685-KMW Document 374 Entered on FLSD Docket 04/28/2021 Page 2 of 3




  Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 2S1.1(b)(2)(B) and a two-level

  enhancement for sophisticated laundering pursuant to U.S.S.G. § 2S1.1(b)(3). The government

  maintains its objection to both of these proposed enhancements.

         Because the defendant was convicted under 18 U.S.C. § 1956(h) and the sole object of the

  conspiracy was to commit an offense set forth in 18 U.S.C. § 1957 [ECF No. 53, Ortega’s

  Information], subsection (b)(2)(B) is not applicable. See U.S.S.G. § 2S1.1, cmt. n.3(C). And since

  subsection (b)(2)(B) is no longer applicable, the sophisticated laundering enhancement cannot

  apply because that enhancement requires the applicability of (b)(2)(B).           See U.S.S.G. §

  2S1.1(b)(3). This describes the defendant’s situation. As such, the parties jointly objected and

  represented the new offense level as 25 after a two-level decrease for acceptance of responsibility

  pursuant to § 3E1.1(a) and a one-level decrease pursuant to § 3E1.1(b) and a range of imprisonment

  from 57-71 months.

         The government submits, however, that the parties agreed upon Sentencing Guideline

  offense level as jointly represented was in error. While the two-level enhancement for a conviction

  under 18 U.S.C. § 1956 pursuant to the U.S.S.G. § 2S1.1(b)(2)(B) and a two-level enhancement

  for sophisticated laundering pursuant to U.S.S.G. § 2S1.1(b)(3) are not appropriate, a one-level

  enhancement under U.S.S.G. 2S1.1(b)(2)(A) is applicable. See U.S. v. Ruan, 966 F.3d 1101, 1173-

  74 (11th Cir. 2020) (district court erred in applying the two-level sentencing enhancement under §

  2S1.1(b)(2)(B), and it should have applied the one-level enhancement under § 2S1.1(b)(2)(A)

  where the defendant was convicted under 18 U.S.C. § 1956(h) and the sole object of the conspiracy

  was to commit an offense set forth in 18 U.S.C. § 1957). See also, U.S. v. Tedder, 403 F.3d 836

  (7th Cir. 2005) (one-level enhancement pursuant to § 2S1.1(b)(2)(A) was applicable after applying

  Application Note 3(C)). The government draws the Court’s and Probation’s attention to this



                                                  2
Case 1:18-cr-20685-KMW Document 374 Entered on FLSD Docket 04/28/2021 Page 3 of 3




  pertinent authority to ensure that the government has provided both the Court and Probation with

  an accurate Guidelines calculation.

         As such, the government submits that the defendant’s total offense level should be 26 after

  a two-level decrease for acceptance of responsibility pursuant to § 3E1.1(a) and a one-level

  decrease pursuant to § 3E1.1(b). Because the defendant’s criminal history category is level I, his

  range of imprisonment is 63-78 months.



         Respectfully Submitted,

         DANIEL S. KAHN                               JUAN ANTONIO GONZALEZ
         ACTING CHIEF, FRAUD SECTION                  ACTING UNITED STATES ATTORNEY

  By:    /s/ Paul A. Hayden                    By:    /s/ Kurt K. Lunkenheimer
         PAUL A. HAYDEN                               KURT K. LUNKENHEIMER
         Trial Attorney                               Assistant United States Attorney
         Fraud Section, Criminal Division             Court ID No. A5501535
         U.S. Department of Justice                   U.S. Attorney’s Office - SDFL
         1400 New York Avenue, N.W.                   99 N.E. 4th Street, Suite 600
         Washington, D.C. 20005                       Miami, FL 33132-2111
         Telephone: 202-353-9370                      Telephone: (305) 961-9008
         Email: paul.hayden2@usdoj.gov                Facsimile: (305) 536-4699
                                                      Email: Kurt.Lunkenheimer@usdoj.gov




                                                  3
